Order, Supreme Court, New York County (Joan B. Lobis, J.), entered July 6, 2006, which granted motions by court-appointed forensic evaluator Schaul and by plaintiff wife to vacate defendant husband’s notice of deposition and quash his subpoena for pretrial disclosure by Schaul, unanimously affirmed, without costs.
Defendant was given ample opportunity to cross-examine the evaluator as to any bias in favor of mothers in custody proceedings. The circumstances here do not suggest the need for a departure from the general rule that depositions are not permitted in custody disputes. Furthermore, deposing of expert witnesses is generally discouraged. The court’s order directing production of Dr. Schaul’s data file for review three business days prior to trial was appropriate. Concur — Saxe, J.E, Sullivan, Nardelli, Sweeny and Malone, JJ.